Citation Nr: 1605097	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  13-22 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a right ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Vieux, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1976 to March 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The claims file was subsequently transferred to the RO in Buffalo, New York.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO in May 2015; a transcript of the hearing is associated with the claims file.


FINDING OF FACT

The competent and credible evidence of record does not establish that the Veteran's current right ankle disability had its onset in or is related to the Veteran's active service.


CONCLUSION OF LAW

A right ankle disability was not incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  A September 2011 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA treatment records and Social Security Administration (SSA) records have also been obtained.  The Veteran was provided a VA medical examination in May 2013.  The Board finds that the VA examination, along with the medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's relevant medical history and his lay contentions.  Furthermore, the VA examiner reviewed the Veteran's claims file and provided a reasoned rationale for her opinion.

In May 2015, the Veteran was afforded a Board hearing before the undersigned VLJ in which he presented oral argument in support of his service connection claim for a right ankle disability.  In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the hearing, the VLJ asked specific questions directed at identifying whether the Veteran met the criteria for service connection.  Further, the VLJ specifically sought to identify any pertinent evidence not currently associated with the claims file.  Moreover, the Veteran volunteered his treatment history and his symptoms since service.

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board concludes that no further assistance to the Veteran in developing the facts pertinent to the service connection claim for a right ankle disability is required to comply with the duty to assist.

Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Further, service connection may also be established for certain chronic diseases that are present to a compensable degree within the first post-service year, such as arthritis.  See 38 C.F.R. §§ 3.307, 3.309(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see Jandreau, 492 F.3d at 1376-77.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

In this case, the Veteran has degenerative joint disease of the right ankle with a permanent varus position of the right foot which the May 2013 VA examiner found to be the age related consequence of the Veteran's pre-service right fibula/tibia fracture.  Because the most probative evidence also support this conclusion, service connection for a right ankle disability is not warranted.  

Service treatment records document the right tibia/fibula fracture at enlistment.  As to the right ankle specifically, there were no abnormalities seen at that time, and there are no right ankle complaints, treatment or diagnoses documented in any service treatment record.  This comports with the Veteran's testimony that he did not seek any treatment for his ankle during service.  The Veteran contends he injured his right ankle during airborne training, and it is to this injury he relates his current disability.  Given the nature of airborne training, sustaining a right ankle injury during it is certainly plausible.  At the same time, failing to seek any medical treatment for it speaks to the severity of the injury, and it may be reasonably concluded it was a minimal injury.  Nevertheless, the question would be whether such an injury resulted in the Veteran's current disability.  The Veteran is not shown to possess the medical competence to establish that nexus, and therefore, his contentions to that effect are not probative.  

Post service records are not dated prior to 2010, 20 years post service.  These records show a current ankle disability that has been variously characterized.  Records from the Social Security Administration dated in 2010 document the presence of the varus position of the right foot, although VA records dated in 2011 include normal ankle findings such as full range of motion, normal muscle strength and a fully intact gait.  Nevertheless, when examined for VA purposes in connection with the claim in May 2013, the Veteran was diagnosed to have degenerative joint disease of the right ankle.  An April 2014 VA examiner diagnosed degenerative joint disease and acquired posterior tibia tendon insufficiency.  The May 2013 examiner considered the Veteran's disability as not likely caused by the Veteran's parachute injury.  Instead the examiner concluded the age related consequence of the Veteran's pre-service tibia/fibula fracture was more likely implicated in the Veteran's current disability.  It was reasoned that to be related to an in-service injury the Veteran would have sought medical treatment for the ankle prior to 2010, more than 20 years after service.  In other words, in this context, an injury that did not require any treatment would be the unlikely source of the Veteran's current disability.  With respect to any aspect of the ageing process that would have necessarily occurred while the Veteran was on active duty, this was nothing other than the natural progression of the condition.  The Board considers this opinion to be probative evidence against the claim, as it is from one with medical expertise, it expresses a familiarity with the relevant facts, and explains the basis for the adverse conclusion.  Given this, and the absence of any medical opinion in the file that affirmatively supports a nexus between the current disability and service, the Board concludes that the greater weight of the evidence is against the claim.  

In reaching this finding, the Board notes the diagnosis entered in the Social Security records, "status post right ankle injury with permanent varus position of right foot and chronic pain."  Strictly speaking, this does not appear to relate current disability to the in-service injury, but merely reflects the present findings are made after an injury.  Further, the Veteran has had more than one injury, including a pre-service one and absent anything more specific, this diagnosis does not persuasively link current disability to an undocumented in-service injury.    

It also is noted the April 2014 VA examiner apparently considered it less likely than not the Veteran's current disability was related to an in-service injury, although he added that a definitive opinion would be speculative given the absence of documentation of the injury or its evaluation proximate to the event.  Such comments, while not definitive, certainly do not support the claim.  

For his part, the Veteran has not been consistent as to the onset and duration of right ankle pain.  He told the May 2013 VA examiner it had been chronic since 1978, yet he testified the ankle never really bothered him during service.  These cannot both be accurate, and therefore, the Board does not consider the medical history the Veteran provides in connection with his claim for VA benefits to be probative.    

Similarly, the lay statement from the Veteran's sister-in-law is vague as to when she learned the Veteran had what was understood to be a badly healed right foot in-service injury, the first source of her knowledge of such an injury, and when she first personally observed the Veteran complaining about his ankle.  As such, the Board does not consider this statement a probative piece of evidence.  

In this case, the Board finds the Veteran had a mild in-service ankle injury, and at some indeterminate point after service, he began to have chronic ankle complaints ultimately diagnosed as degenerative joint disease, which is not related to the in-service injury.  In view of this, a basis upon which to establish service connection has not been presented.  


ORDER

Service connection for a right ankle disability is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


